NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAUL SAINZ-RIVERA,                              No. 15-72698

                Petitioner,                     Agency No. A091-684-104

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Raul Sainz-Rivera, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying asylum, withholding of removal, and

relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo claims of due process violations in immigration

proceedings. Cruz Rendon v. Holder, 603 F.3d 1104, 1109 (9th Cir. 2010). We

deny the petition for review.

      We reject Sainz-Rivera’s contentions that the IJ violated his due process

rights by not allowing him to present evidence of his good moral character or by

exhibiting bias toward Sainz-Rivera. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error to prevail on a due process claim).

      Sainz-Rivera does not otherwise challenge the agency’s denial of relief.

      PETITION FOR REVIEW DENIED.




                                          2                                 15-72698